257 F.2d 812
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Ralph L. EDWARDS et al.
No. 16025.
United States Court of Appeals Eighth Circuit.
June 30, 1958.

On Petition for Enforcement of Order of National Labor Relations Board.
Thomas J. McDermott, Assoc. Gen. Counsel, N. L. R. B., and Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., for petitioner.
Joseph J. Russell, Cape Girardeau, Mo., for respondents.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.